             Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 1 of 20




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                      : CIVIL ACTION
                                                       :
                         Plaintiff,                    : 2:18-01228-HB
                                                       :
        v.                                             :
                                                       :
                                                       :
SFR EQUITIES, LLC,
                                                       :
                                                       :
                               Defendant.              :
                                                       :

                                             ORDER

        AND NOW, this ____ day of ___________________, 2019, upon consideration of SFR

Equities, LLC’s Motion for Partial Summary Judgment, and any response thereto, it is hereby

ORDERED that the Motion is GRANTED. It is therefore ORDERED that:

        Cash receipts paid to Bluestone Capital Markets, LLC due to its role as the trust

Certificate Holder and future receivables due to its role as trust Certificate Holder are excluded

from the definition of “Net Income” under Section 1.2(d) and from the definition of “Included

Reserve Amounts” under Section 1.2(e) of the Membership Interest Purchase Agreement.

        IT IS SO ORDERED.


                                                      BY THE COURT:




                                                                             Bartle,      J.




22717011v.1
             Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 2 of 20

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                  : CIVIL ACTION
                                                   :
                        Plaintiff,                 : 2:18-01228-HB
                                                   :
        v.                                         :
                                                   :
                                                   :
SFR EQUITIES, LLC,
                                                   :
                                                   :
                              Defendant.


      DEFENDANT SFR EQUITIES, LLC’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT REGARDING ALL DIRECT PAYMENTS, PAST AND FUTURE,
                TO BCM AS TRUST CERTIFICATE HOLDER




                                           WHITE AND WILLIAMS LLP
                                           Michael N. Onufrak
                                           Thomas M. Pinney
                                           1650 Market Street | One Liberty Place, Suite 1800 |
                                           Philadelphia, PA 19103-7395
                                           Phone: 215.864.7174
                                           Attorneys for Defendant,
                                           SFR Equities, LLC



Dated: April 25, 2019




22717011v.1
             Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 3 of 20

                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                    : CIVIL ACTION
                                                     :
                         Plaintiff,                  : 2:18-01228-HB
                                                     :
        v.                                           :
                                                     :
                                                     :
SFR EQUITIES, LLC,
                                                     :
                                                     :
                               Defendant.


      DEFENDANT SFR EQUITIES, LLC’S MOTION FOR PARTIAL SUMMARY
      JUDGMENT REGARDING ALL DIRECT PAYMENTS, PAST AND FUTURE,
                TO BCM AS TRUST CERTIFICATE HOLDER

        Defendant SFR Equities, LLC (“SFR”) hereby moves this Court, pursuant to Rule 56 of

the Federal Rules of Civil Procedure, for entry of an order granting partial summary judgment in

favor of SFR determining that the plain language of the Membership Interest Purchase

Agreement (“MIPA”) excludes past and future payments from the trusts directly to Bluestone

Capital Markets, LLC (“BCM”) as trust Certificate Holder from the definition of “Net Income”

under Section 1.2(d) and the definition of “Included Reserve Amounts” under Section 1.2(e) of

the MIPA.

        In support of this Motion for Summary Judgment, SFR relies upon and respectfully refers

the Court to the accompanying Memorandum of Law, Statement of Undisputed Facts,

Declaration of Gene Harris, and Exhibits attached thereto which are incorporated herein as

though fully set forth at length.

                                                           WHITE AND WILLIAMS LLP

                                                           By: /s/ Michael N. Onufrak
                                                                Michael N. Onufrak
                                                                Thomas M. Pinney
                                                                1650 Market Street, Suite 1800
                                                                Philadelphia, PA 19103
                                                                (215) 864-7174
                                                                Attorneys for Defendant
                                                                SFR Equities, Inc.
Dated: April 25, 2019

22717011v.1
             Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 4 of 20




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

WARREN HILL, LLC,                                      : CIVIL ACTION
                                                       :
                         Plaintiff,                    : 2:18-01228-HB
                                                       :
        v.                                             :
                                                       :
                                                       :
SFR EQUITIES, LLC,
                                                       :
                                                       :
                               Defendant.              :

            DEFENDANT SFR EQUITIES, LLC’S MEMORANDUM OF LAW
        IN SUPPORT OF ITS MOTION FOR PARTIAL SUMMARY JUDGMENT
            REGARDING ALL DIRECT PAYMENTS, PAST AND FUTURE,
                  TO BCM AS TRUST CERTIFICATE HOLDER

        SFR Equities, LLC (“SFR”) respectfully submits this Memorandum of Law in Support of

its Motion for Partial Summary Judgment.

I.      SUMMARY OF ARGUMENT

        SFR seeks an Order granting partial summary judgment in favor of SFR determining the

following:

        That trust certificate payments made to Bluestone Capital Markets, LLC (“BCM”)

directly from the related trusts on account of BCM’s status as a trust Certificate Holder, as well

as BCM’s receivables on account of its status as trust Certificate Holder, are excluded from the

definition of “Net Income” under Section 1.2(d) of the Membership Interest Purchase Agreement

and from the definition of “Included Reserve Amounts” under Section 1.2(e) of the Membership

Interest Purchase Agreement.




22717011v.1
             Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 5 of 20




II.     SUMMARY OF UNDISPUTED FACTS

        A.       MIPA SECTION 1.2(D) ONLY INCLUDES FEES AND OTHER
                 REVENUE RECEIVED BY VAP

        This Court is aware that SFR purchased Warren Hill’s interest in Vendor Assistance

Program LLC (“VAP”) pursuant to a Membership Interest Purchase Agreement (“MIPA”)

effective January 1, 2016.

        As part of the consideration for the purchase of Warren Hill’s interest in VAP, SFR

agreed to pay a percentage of the net income received by VAP, as follows:

                 (d)     Further, for each of the three years following the Closing
                 Date, Purchaser shall . . . pay Seller an amount equal to 50% of
                 VAP’s Net Income (as defined below) allocable to the Interests for
                 such year. “Net Income” is defined to mean (i) the sum of (A) any
                 and all fees earned by VAP in its capacity as a manager or
                 administrator of (1) the Vendor Assistance Trust and/or (2) any
                 other trust or account maintained in the course of VAP’s business,
                 (B) any and all interest income, (C) any and all fees earned from
                 providing services to affiliates or third parties, and (D) any and all
                 revenues received by VAP other than the Reserve Amounts (as
                 defined below [in section 1.2(e)] . . . .

                 Statement of Undisputed Facts, at ¶6 (citing “MIPA”, at 3).


        B.       MIPA SECTION 1.2(E) GOVERNS PAYMENT FOR “INCLUDED
                 RESERVE AMOUNTS”

        Additionally, as part of the consideration for purchase of the membership interests in

VAP from Warren Hill, SFR agreed to pay a certain percentage of VAP’s “Included Reserve

Amounts” for the years 2016, 2017 and 2018, as follows:

                 (e) For purposes of this Agreement, “Reserve Amounts” are
                 defined to mean any and all amounts (i) deposited in VAP’s series
                 2012-1 Reserve Account, (ii) deposited in any other reserve
                 account held by, on behalf of, or for the benefit of, VAP, and/or
                 (iii) held in the form of any financing instrument, in each case as
                 may be required pursuant to the terms of any financing
                 arrangement among VAP and any of its lender(s). The accounts
                 and financial instruments described in clauses (i), (ii), and (iii) of

                                                   -2-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 6 of 20




               the preceding sentence are herein defined as the “Reserve
               Accounts”. The balance of the 2012-1 Reserve Account as of the
               Closing Date is herein defined as the “Excluded Reserve
               Amount”, and all other Reserve Amounts that are or become
               Reserve Amounts (other than any amounts that are re-deposited
               into an Reserve Account in satisfaction of an advance made
               previously from such Reserve Account) during the three year
               period following the Closing Date are herein defined as the
               “Included Reserve Amounts”. In addition to the Purchase Price,
               within five days of the release of any Included Reserve Amount
               from any Reserve Account, Purchaser shall pay Seller an amount
               equal to 16.623% of such released Included Reserve Amount (each
               such amount, a “Seller Included Reserve Amount”).

               Statement of Undisputed Material Facts, at ¶5 (citing MIPA, at 2).

        C.     BCM IS THE HOLDER OF TRUST CERTIFICATES FOR TRUSTS
               HOLDING STATE OF ILLINOIS VENDOR RECEIVABLES

               1.      The Creation of the Trusts

        Prior to 2017, VAP facilitated the creation of trusts for the purchase of State of Illinois

receivables from numerous vendors through the State of Illinois Vendor Payment Program

(“VPP”). See Statement of Undisputed Material Facts, ¶ 7 (citing Exh. “K”, IRT Funding Trust

2017-4 and 2017-4B, at SFR 17015, 17029, 17039, 17768, 17779; Exh. “L”, VAP Funding

Amended and Restated Master Trust II Agreement, at SFR 12573).           The function of these trusts

in relation to the VPP is straightforward. The trusts were initially funded through agreements

with a depositor (a bank, such as Barclays Capital), which was issued promissory notes in

exchange for funding the trusts. See Statement of Undisputed Material Facts, ¶¶ 8-9 (citing Exh.

“K”, IRT Funding Trust 2017-4 and 2017-4B, at SFR 17015, 17029, 17039, 17768, 17779; Exh.

“L”, VAP Funding Amended and Restated Master Trust II Agreement, at 12573). Using the

funds from the bank, the trusts would then purchase receivables from vendors to the State of

Illinois, and the trusts would later be paid back by the State of Illinois at a premium (referred to

as a “penalty”) under the terms of the VPP. See Statement of Undisputed Material Facts, ¶ 10


                                                 -3-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 7 of 20




(Exh. “K”, IRT Funding Trust 2017-4 and 2017-4B, at SFR 17039, 17779, Exh “L”, VAP

Funding Amended and Restated Master Trust II Agreement, at SFR 17263). The trusts

themselves issued certificates, which entitled the Certificate Holder to certain rights to trust

assets, including the right to payment directly from the trust as the Certificate Holder. See, e.g.,

Statement of Undisputed Material Facts, ¶ 11 (citing Exh. “K”, IRT Funding Trust 2017-4 and

2017-4B, at SFR 17035, 17066, 17774, 17803; Exh. “L”, VAP Funding Amended and Restated

Master Trust II Agreement, at SFR 12556-12560).1

        These trusts were created under and are governed by Delaware law in order to facilitate

funding to purchase receivables. See Statement of Undisputed Material Facts, ¶¶ 13-14 (citing

Exh. “K”, IRT Funding Trust 2017-4 and 2017-4B, at SFR 17015, Exh. “L”, VAP Funding

Amended and Restated Master Trust II Agreement, at SFR 12563). The rights and

responsibilities of the parties to the trust agreement are therefore controlled by Delaware

statutory trust law, rather than the VPP terms. See id. In addition to VAP, the creation and

administration of the trusts necessitated the involvement of numerous other parties, acting in

roles such as a “Trustee”, “Collateral Agent,” “Depositor,” “Certificate Holder Representative,”

and “Indemnitor.” See Statement of Undisputed Material Facts, ¶ 15 (citing Exh. “K”, IRT

Funding Trust 2017-4 and 2017-4B, at SFR 17029, 17768; Exh. “L”, VAP Funding Amended

and Restated Master Trust II Agreement, at SFR 12560). These roles are all beyond the VPP

terms, and thus the trusts’ administration is completely separate from and not specific to the VPP

program. See Statement of Undisputed Material Facts, ¶ 16. Indeed, the VPP terms do not


1
 (“Pursuant to the Trust Agreement, there may be distributed on Each Distribution Date to the
Person in whose name this Certificate is registered at the close of business on the Record Date
preceding such Distribution Date such Certificateholder’s Percentage Interest in the amount to be
distributed to Certificateholders on such Distribution Date.”) See IRT Funding Trust Series
2017-4B Trust Agreements, Bates No. SFR 17886, attached to the Declaration of Gene Harris as
Exhibit “K”.

                                                 -4-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 8 of 20




require trust Certificate Holders to be “qualified purchasers.” See Statement of Undisputed

Material Facts, ¶ 17.

               2.       BCM Becomes the Trust Certificate Holder

        In 2017, based in part on changes to the risk retention regulations applicable to asset

securitizations and also to take advantage of favorable tax laws in Puerto Rico, the management

of VAP decided to create two new affiliated entities to assist VAP in its business operations. See

Statement of Undisputed Material Facts, ¶¶ 18-19. One of these two entities, Bluestone Capital

Markets, LLC (“BCM”), was created to hold trust certificates to foster compliance with the new

federal risk retention regulations. See id. In 2017, after the creation of BCM, VAP assigned its

certificate rights to BCM in exchange for BCM assuming responsibility to hold the certificates

and to comply with risk retention regulations. See Statement of Undisputed Material Facts, ¶ 19.

Trusts created in 2017 and thereafter were created with BCM as the Certificate Holder. See id.

VAP’s role in the newly created trusts after 2017 was as the Indemnitor to the extent of unpaid

fees and expenses. See Statement of Undisputed Material Facts, ¶ 19.

        Thus, BCM acquired trust certificates that were previously owned by VAP, and BCM

received newly issued trust certificates in 2017 and 2018. As the Certificate Holder, BCM

received payment from the trusts directly in accordance with the rights of the Certificate Holder

during 2018. Statement of Undisputed Material Facts, at ¶¶11-12, 18. A review of the examples

of the Noteholder Reports, Cash Receipts Schedule and the Bank Statements of BCM reveals

that cash receipts on the certificates of approximately $9.5 million in 2018 were received directly

by BCM from the trusts, as required by the Trust Certificates, and did not go through VAP’s

accounts. Statement of Undisputed Material Facts, ¶23-27.




                                                 -5-
22717011v.1
             Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 9 of 20




        The following table reflects the trusts for which BCM was the Certificate Holder, the date

when cash receipts were received by BCM as the Certificate Holder from each trust, and the

amount received by BCM on the certificate:

              TRUST                  RECIPIENT          RECEIVED                  AMOUNT



IRT Funding Trust – 2017 -4B      BCM                   6/18                        $1,729,839.83

IRT Funding Trust – 2017-4B       BCM                   7/18                          $583,969.43

IRT Funding Trust – 2017-4B       BCM                   9/18                        $1,293,748.96

Citi Trust                        BCM                   9/18                          $488,245.18

VAP Master Trust II Trust         BCM                   10/18                       $3,820,300.77

VAP Master Trust II Trust         BCM                   11/18                         $256,003.45

IRT Funding Trust – 2017-4B       BCM                   12/18                         $446,088.18

IRT Funding – 2017 – 4            BCM                   12/18                         $319,247.83

VAP RRT Master Trust              BCM                   12/18                           $51,172.87

Citi Trust                        BCM                   12/18                         $440,814.00

TOTAL                                                                               $9,479,397.32



See Statement of Undisputed Material Facts, ¶ 24.

        Because VAP was not the Certificate Holder for these trust certificates, and had no other

rights to the trust funds, VAP was not entitled to payment for purposes of 1.2(d) as part of these

trust disbursements.




                                                -6-
22717011v.1
           Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 10 of 20




          D.     THE TRUSTS’ NOTEHOLDER REPORTS REVEAL THAT THE
                 CERTIFICATE HOLDER PAYMENTS ARE NOT RELATED TO ANY
                 TRUST RESERVE ACCOUNT

          A review of the Noteholder Reports2 reveals that these Certificate Holder payments have

no relationship to the deposit or release of funds from any trust reserve account addressed by

MIPA Section 1.2(e)(ii). See Statement of Undisputed Material Facts, ¶ 29. Each of these

Noteholder Reports reveals that Certificate Holder payments were separate payments from any

deposits of funds into a reserve account or release of funds from any trust reserve account. See

Statement of Undisputed Material Facts, ¶ 30.

          For example, the October 31, 2018 Noteholder Report for the VAP Funding Master Trust

II reveals a $2,168,580.62 payment was made to the Manager/Certificate Holder. See Statement

of Undisputed Material Facts, ¶31. The report does not reflect that this amount came from a

reserve account or that the reserve account was “held by, on behalf of, or for the benefit of

VAP.” See Statement of Undisputed Material Facts, ¶35. Similarly, the September 7, 2018 IRT

Funding Trust Series 2017-4B Noteholder Report reflects a payment of $1,293,748.96 to the

Certificate Holder Representative, but does not even reflect the presence of a reserve account

within that trust. See Statement of Undisputed Material Facts, ¶33.      None of the Noteholder

Reports reflect any relationship between any reserve account and any Certificate Holder

payment. See Statement of Undisputed Material Facts, ¶34. Furthermore, these reserve accounts

are not identified as being held by, on behalf of, or for the benefit of VAP. See Statement of

Undisputed Material Facts, ¶35.

          E.     THE TRUSTS’ DEPOSITORS ARE LENDERS TO THE TRUSTS
                 THEMSELVES, AND ARE NOT LENDERS TO VAP




2
    Each of the trust generated “Noteholder Reports,” which report on various trust financials.

                                                  -7-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 11 of 20




        A review of the subject trusts’ trust agreements proves that the trusts’ depositors loaned

money directly to the trusts, and not to VAP. Specifically, each trust agreement contains terms

identifying the banks as lenders to the trust (as opposed to lenders to VAP). See Statement of

Undisputed Material Facts, ¶8. The VAP Funding Master Trust II Amended and Restated Trust

Agreement describes the initial funding of the trust in Article IV. That provision states, “[o]n

each Funding Date, upon receipt of funds deposited by the Bank in the Funding Account in

accordance with a related Notice of Loan and Funding Request, the Trustee shall withdraw from

the Funding Account and transfer to the Vendor Payment Account, at the direction of the

Manager on behalf of the Trust . . . for distribution to the related Vendors . . . .” See Statement

of Undisputed Material Facts, ¶36 (citing Exh. “L”, VAP Funding Amended and Restated

Master Trust II Agreement, at SFR 12573). “Funding Account” is defined as “the segregated

account or accounts created and maintained pursuant to Section 5.04 of the Trust Agreement . . .

.” See Statement of Undisputed Material Facts, ¶37 (citing Exh. “L”, VAP Funding Amended

and Restated Master Trust II Agreement, at SFR 12573).

        Similarly, the VAP Funding Amended and Restated Master Trust Agreement describes in

various places the establishment of a “Revolving Credit Agreement”, which is defined in the

definitions appendix as “the Revolving Credit Agreement . . . by and between the Trust and the

Bank.” See Statement of Undisputed Material Facts, ¶39 (citing Exh. L, at SFR 12635). This is

similar to the obligations described within the latter trusts established after the formation of

BCM, which describe Barclays as the “Depositor,” BCM as the “Certificate Holder

Representative”, and VAP merely as the “Indemnitor.” See Statement of Undisputed Material

Facts, ¶40 (citing Exh. “K”, IRT Funding Trust 2017-4 and 2017-4B, at SFR 17026, 17765).




                                                 -8-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 12 of 20




Further, there is nothing in any of these trust agreements that reflects that the lenders providing

funding to the trusts were lenders to anyone other than the trusts.

        F.     SFR ALREADY MADE PAYMENT TO WARREN HILL ON $5 MILLION
               OF CASH RECEIPTS UNDER SECTION 1.2(e)

        Finally, $5 million was released from the VAP Funding Master Trust Series 2012-1

reserve account. The reserve account was specifically mentioned in Section 1.2(e)(i), in

September of 2018. See Statement of Undisputed Material Facts, ¶21. SFR made payment to

Warren Hill pursuant to Section 1.2(e)(i) of the MIPA on this amount, and consequently,

payments on the series 2012-1 Reserve Account are not in controversy for purposes of this

motion. See Statement of Undisputed Material Facts, ¶22.

        SFR incorporates by reference as though fully set forth at length its Statement of

Undisputed Material Facts filed concurrently with this Memorandum of Law.

III.    LEGAL ARGUMENT

        A.     BCM CASH RECEIPTS TO BCM AS CERTIFICATE HOLDER ARE NOT
               “NET INCOME” OF VAP SUBJECT TO MIPA SECTION 1.2(d)

        As discussed above, BCM’s cash receipts from trust Certificate Holder payments are not

subject to Section 1.2(e) of the MIPA. To the extent that Warren Hill may argue that such past

or future cash receipts are subject to Section 1.2(d) of the MIPA, it is plain from the MIPA terms

that such receipts are not subject to Section 1.2(d).3

        MIPA Section 1.2(d) provides for payment by SFR to Warren Hill based upon the net

income of VAP. Specifically, Section 1.2(d) defines VAP’s net income, in part, as encompassing

the following components of “revenue”:



3
 Warren Hill has previously argued that past cash receipts by BCM from the trusts as the trusts’
certificateholder representative are not subject to MIPA Section 1.2(d), and instead are properly
only subject to Section 1.2(e). See (ECF No. 57, p. 5).

                                                 -9-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 13 of 20




               (A) any and all fees earned by VAP in its capacity as a manager or
                   administrator of (1) the Vendor Assistance Trust and/or (2) any other
                   trust or account maintained in the course of VAP’s business;
               (B) any and all interest income;
               (C) any and all fees earned from providing services to affiliates or third
                   parties; and
               (D) any and all revenues received by VAP other than the Reserve
                   Amounts (as defined below [in section 1.2(e)]) . . . .

        The Court held previously that payment through VAP’s bank account that were

ultimately allocated to BCM, nevertheless constituted new revenue of VAP from purposes ot the

MIPA. However, the payments that are the subject of this motion are wire transfers made from

the Trustee to BCM as Certificate Holder.

        BCM’s cash receipts and future receivables as the trusts Certificate Holder do not fall

within any of the available definitions of VAP revenue. First and foremost, the receipts and

receivables are not fees “earned” by VAP. In contrast to the VAP management fees at issue in

SFR’s prior motion for partial summary judgment (which were routed to BCM or Bluestone

Finance through VAP), the Certificate Holder payments are paid directly to the holder of the

trust’s certificates by the respective trust. Furthermore, nothing in the VPP program terms

requires that certificates of a financing vehicle must be held by a qualified purchaser. Therefore,

there is no basis for BCM’s cash receipts or future receivables as the trust Certificate Holder to

fall under Section 1.2(d) of the MIPA’ s definition of VAP “Net Revenue.”

        BCM’s cash receipts and future receivables from trust Certificate Holder payments are

neither “interest income”, “fees earned from providing services to affiliates or third parties”, nor

another type of “revenues received by VAP”. As previously discussed, these payments are made

by the trusts to BCM due to its status as the legal holder of the certificates, and VAP has no

interest in these payments whatsoever. The receipts are not “interest income” of VAP. The

receipts are not “fees,” received by VAP which are a separate category of payments made by the


                                                -10-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 14 of 20




trusts. Finally, these payments are not any other type of revenue “received” by VAP, as the

funds did not go through VAP’s bank accounts.

        VAP was not a Certificate Holder at the time these payments were made and is not

currently a trust Certificate Holder. Certificate Holder revenue was not received by VAP and

Certificate Holder receivables do not belong to VAP; therefore, these receipts and receivables do

not properly fall within MIPA Section 1.2(d). Consequently, neither BCM’s past cash receipts in

2018 nor future receivables regarding trust Certificate Holder payments are subject to MIPA

Section 1.2(d). Because these payments do not properly fall within MIPA Section 1.2(d), this

court should grant SFR’s motion for partial summary judgment.

        The cash receipts of about $9.5 million received directly by BCM in 2018 must be

excluded from the amount owed under the MIPA for the 2018 earnout pursuant to this Court’s

prior interpretation of the MIPA. A contract must be “read as a whole.” Dowling v. Chicago

Options Associates, Inc., 2226 Ill. 2d 277, 296, 875 N.E.2d 1012, 314 Ill. Dec. 725 (2007).

Furthermore, “contract terms should not be read in isolation.” Brown v. Delfre, 968 N.E.2d 696,

703 (Ill. App. 2012). Each sentence in a contract “takes meaning from others in the same

document.” Bourke v. Dun & Bradstreet Corp., 159 F.3d 1032, 1038 (7th Cir. 1998).

        This Court previously undertook a construction of the MIPA. Pursuant to that

interpretation, the Court held that, because management fees earned by BCM and Blue Stone

Finance, LLC (“BSF”) were first routed through VAP pursuant to the VPP program terms, VAP

“earned” those revenues, and as such, SFR was required to include management fees earned by

BCM and BSF in the MIPA’s Section 1.2(d) earnout payment to Warren Hill. See, e.g. (ECF

No. 62, p. 9).




                                              -11-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 15 of 20




        Pursuant to this contractual construction, trust certificate payments that are not paid to

VAP, and are never received by VAP, should therefore be excluded from the MIPA. Amounts

paid directly to BCM in its capacity as a trust Certificate Holder are not first received by VAP,

nor do the VPP program terms require that payment on trust certificates be made to VAP. BCM

is the holder of trust certificates, which are securities entitling the holder to direct payment. A

review of the relevant BCM bank records reveals that the trusts pay BCM directly as the holder

of these certificates. Therefore, pursuant this Court’s prior interpretation of the MIPA, because

VAP has no interest in the payments made by the trusts to BCM, it should not be included in the

calculation of “Net Income” under Section 1.2(d) of the MIPA or “Included Reserve Amounts”

under Section 1.2(e) of the MIPA.

        The MIPA provides, at Section 6.4, that its terms are governed by Illinois law. Illinois

law provides that the meaning of a written contract is ordinarily a question of law and not one of

fact. Hufford v. Balk, 113 Ill. 2d 168, 172 (1986). The court’s “primary objective in construing a

contract is to ascertain the intent of the parties and to give effect to that intent.” United Airlines,

Inc. v. Chicago, 116 Ill. 2d 311, 318, (1987).

        It is well established under Illinois law that, “where parties formally include an

integration clause in their contract (such as the one found at Section 6.1 of the MIPA), they are

explicitly manifesting their intention to protect themselves against misinterpretations which

might arise from extrinsic evidence.” TAS Distrib. Co. v. Cummins Engine Co., 491 F.3d 625,

636 (7th Cir. 2007) (quoting Air Safety, Inc. v. Teachers Realty Corp., 706 N.E.2d 882 (Ill.

1999)). Furthermore, if a “contract is facially unambiguous and contains an integration clause,

the ‘four corners rule’ applies, barring the consideration of extrinsic evidence.” Id. (citing Air

Safety, 185 Ill. 2d at 462). See also Benedict v. Fed. Kemper Life Assurance Co., 325 Ill. App.



                                                 -12-
22717011v.1
           Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 16 of 20




3d 820, 823 (2001) (“In Illinois, contract interpretation follows the four corners doctrine so that

we look only to the language of the contract to determine if it is susceptible to more than one

meaning.”). Because the MIPA contains an integration clause, the four-corners rule of Illinois

applies to this contract dispute.

          B.     THE STRUCTURE OF THE TRUSTS DO NOT SUBJECT CERTIFICATE
                 HOLDER PAYMENTS TO SECTION 1.2(e)

          A review of the trust documents and trust certificate holder payment transactions

described above reveals that Certificate Holder receivables of approximately $13 million held by

BCM are not subject to the definition of “Included Reserve Amounts” under the MIPA’s Section

1.2(e).

          Under Section 1.2(e) of the MIPA, “Reserve Amounts” include only the following funds:

                 (i)     [amounts] deposited in VAP’s series 2012-1 Reserve Account,

                 (ii)    [amounts] deposited in any other reserve account held by, on
                         behalf of, or for the benefit of, VAP, and/or

                 (iii)   held in the form of any financial instrument, in each case as may
                         be required pursuant to the terms of any financing arrangement
                         among VAP and any of its lender(s).

          As stated above, SFR made payment in 2018 to Warren Hill on the $5,000,000 released

from the 2012-1 Reserve Account in accordance with Section 1.2(e)(i) of the MIPA. These are

the only funds subject to Section 1.2(e)(i), and the required payment was made to Warren Hill.

          With respect to 1.2(e)(ii), all 2018 cash receipts paid to BCM were not paid from any

“reserve account held by, on behalf of, or for the benefit of VAP,”. The certificate payments

were paid directly by the trustee from the trust’s bank accounts to BCM’s bank accounts, neither

of which exist for VAP’s behalf. A review of the IRT Funding Trusts Noteholder Reports

reveals that these trusts do not even possess reserve accounts, and consequently, payment on

these certificates could not fall under 1.2(e)(ii). Similarly, a review of the VAP Master Trust II

                                                 -13-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 17 of 20




Noteholder Reports reveals no relationship between funds released from any reserve account and

payments made to the Certificate Holders. Furthermore, a review of the VAP Master Trust II

Amended Trust Agreement reflects that each of the related trust accounts is established for the

benefit of the trust alone, and is not established for the benefit of or on behalf of VAP. Therefore,

these payments also are not subject to Section 1.2(e)(ii).

        Finally, the trust certificate payments also cannot be subject to clause (iii) because the

trusts’ lenders are not VAP’s lenders. Clause (iii) only makes funds subject to “Included

Reserve Amounts” if “required pursuant to the terms of any financing arrangement among VAP

and . . . its lender(s).” (emphasis added) Thus, a plain reading of this clause requires payment

only regarding funds held in a financial instrument pursuant to a financing relationship between

VAP and entities lending money to VAP.

        This is not the relationship existing among VAP, BCM and the trusts. A review of the

trust documents reveals that the trusts themselves receive loans directly from a bank. These

funds are not routed through VAP, and once deposited in the trusts, are never held on VAP’s

behalf. Any accounts established exist between a lender and the trusts, and notes issued are

issued by the trusts and serve to obligate the trusts themselves to repay the amounts borrowed.

The certificates held by BCM are not financial instruments issued by VAP’s lenders relating to

VAP’s borrowing money. Instead, pursuant to Delaware trust law, the certificates confer a right

to payment from the Trusts and an ownership right in the trust. See 12 Del. C. § 3801(a),

3805(a). Following the reorganization of VAP, the only relationship that VAP has to the trusts is

as an indemnitor.

        There are no cases construing the term “indemnitor” interchangeably with the term

“borrower”, nor does a review of the definition of each term support a natural reading that the



                                                -14-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 18 of 20




two terms are interchangeable in any way. Black’s Law Dictionary defines “borrower” as “[a]

person or entity to whom money or something is lent.” Borrower, Black’s Law Dictionary, (10th

ed. 2014). Conversely, Black’s Law Dictionary defines “indemnitor” as “Someone who

indemnifies another. – Also termed indemnifier.” Indemnitor, Black’s Law Dictionary, (10th ed.

2014).

         These terms are not interchangeable, and there is no other basis for arguing that the trusts

fall within clause (iii) of Section 1.2(e) in any way. VAP has no demonstrable financial interest

in the trust certificates held by BCM. The Certificate Holder payments made to BCM by the

trusts were not paid out of any reserve account, and any remaining reserve accounts that exist are

not held by, on behalf of, or for the benefit of VAP. Furthermore, the banks funding the trusts

are not VAP’s lenders, but rather are lenders to the trusts themselves. Therefore, BCM’s

Certificate Holder payments fall completely outside the scope of Section 1.2(e) of the MIPA.

Because payments to trust Certificate Holders are outside the scope of Section 1.2(e) of the

MIPA, SFR does not owe Warren Hill any portion of these payments received directly by BCM.

SFR is therefore entitled to summary judgment excluding these payments and future receivables

on Certificate Holder payments from the Section 1.2(e) calculation.

         The language of Section 1.2(d) and (e) of the MIPA is clear and unambiguous, and

therefore, under Illinois law and the plain reading of the language in the MIPA, SFR is not

required to include the Certificate Holder payments made by the trusts directly to BCM in its

calculation of “Net Income” or the “Seller Included Reserve Amount”. The trust certificate

payments made directly by the trusts to BCM and BCM’s future receivables on Certificate

Holder payments are not subject to the “Purchase Price” provisions of Section 1.2 of the MIPA.

Therefore, because the MIPA is clear that BCM’s cash receipts on trust Certificate Holder



                                                 -15-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 19 of 20




payments and receivables for such payments are funds not received by VAP and not subject to

Section 1.2 of the MIPA, SFR is entitled to partial summary judgment on this issue.

IV.     REQUESTED RELIEF

        For the foregoing reasons, SFR respectfully requests that this Court grant partial

summary judgment in its favor determining trust Certificate Holder payments to BCM are

excluded from Section 1.2(e) of the MIPA.



                                                         WHITE AND WILLIAMS LLP

                                                   BY:     /s/ Michael N. Onufrak
                                                         Michael N. Onufrak
                                                         Thomas M. Pinney
                                                         1650 Market Street | One Liberty Place,
                                                         Suite 1800 |
                                                         Philadelphia, PA 19103-7395
                                                         Phone: 215.864.7174
                                                         Attorneys for Defendant
                                                         SFR Equities, LLC


Dated: April 25, 2019




                                               -16-
22717011v.1
          Case 2:18-cv-01228-HB Document 76 Filed 04/25/19 Page 20 of 20




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing documents

         1)     Motion for Partial Summary Judgment;

         2)     Statement of Undisputed Material Facts in Support of its Motion for Partial

Summary Judgment; and

         3)     Declaration of Gene Harris with Exhibits

         were filed under seal with the Court and served on the following counsel of record by

email:


                                  Gregory S. Voshell, Esquire
                                  Elliott Greenleaf
                                  925 Harvest Drive
                                  P.O. Box 3010
                                  Blue Bell, PA 19422

                                                 WHITE AND WILLIAMS LLP


                                                 BY: /s/ Michael N. Onufrak
                                                     Michael N. Onufrak
                                                     1650 Market Street
                                                     One Liberty Place, Suite 1800
                                                     Philadelphia, PA 19103-7395
                                                     Phone: 215.864.7174
                                                     Attorney for Defendant,
Dated: April 25, 2019                               SFR Equities, LLC




22717011v.1
